DETAILED ACTION

This Notice of Allowance is in reply to the Appeal Brief filed on 03/21/2022.
Claims 1, 4-6, 8, 11-13, 15, 18-20 are pending.
The Examiner rescinds the 101 and 103 rejections in view of the Appeal Brief that places the application in condition for allowance. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to Remarks on the 101 rejections filed on 03/21/2022, the Appellant asserted in the last paragraph of page 10 and in page 11, “[t]o at least address this technical issue, the present application provides a technical solution of providing a server that links both payment account (which is compatible with the third-party payment institute) and a corresponding account (which is incompatible with the third-party payment institute) to an identity of a user and stores the correspondence” & “[n]o generic computer is presumed to have a scanning device and perform the steps such as ‘generating, by the client terminal, a payment DOI extractable by the merchant . . . via an extensible markup language’ . . . . Thus, the steps of claim 1 are not merely linked to a field of use, but directed to the technical problem.”
Furthermore, in step 2B, the Appellant alleged that “[t]he present claims are similar to those in BASCOM because the additional limitations, considered collectively, describe a specific and discrete implementation of a technology-based solution for implementing blockchain-based transactions . . . Therefore, even assuming, arguendo, that the pending claims were directed to an abstract idea, the pending claims recite subject matter that improves a technology/technical field.”
The Examiner finds Appellant’s above arguments and remarks persuasive. The limitations recite an ordered combination that are more than merely applying the abstract idea to a known technology. The claims recite a practical application and therefore, the 101 rejections are withdrawn.
With regard to the 103 rejections, 
Ortiz et al. (US 2016/0019536 A1)  receiving, by a server, from a client terminal of the user, a request for acquiring a payment account for a transaction, the payment account being associated and compatible with the third-party payment institute, the payment account associated with a digital object identifier (DOI) extractable  by the merchant terminal performing code scanning using a scanning device ; and the request including identity information of a user and information about the third-party payment institute; 
sending, by the server, to the third-party payment institute, the request for acquiring the payment account; 
receiving, by the server, from the third-party payment institute, the payment account; 
establishing, by the server, a correspondence between the payment account and the identity information of the user, and storing the correspondence; and sending, by the server, the payment account to the client terminal; generating, by the client terminal a payment DOI extractable by the merchant terminal by encoding information of the payment account via an extensible markup language (xml); scanning, by the merchant terminal, the payment DOI using the scanning device to extract the information of the payment account from the payment DOI; generating, based on the extracted information and by the merchant terminal, a payment request to be sent to the third-party payment institute, the payment request containing the information of the payment account and order information of the transaction, the order information including an order amount of the transaction; receiving, by the server and from the third-party payment institute, the payment request; determining, by the server and based on the information of the payment account in the payment request, the corresponding account of the user; and completing, by the server and based on the order information of the transaction in the payment request, the transaction on the corresponding account of the user, wherein the SMRH:4833-8708-7317.1-2 50GL-310019Application No.: 16/903,210 Attorney Docket No.: 50GL-310019 transaction includes transferring of a monetary balance of the order amount from the corresponding account of the user to a merchant account associated with the merchant terminal. 
Dhulipalla et al. (US 2018/0130037 A1) teaches: obtaining, by a client terminal of a user, a geographical location of the user; determining, by the client terminal, based on the geographical location and without an input from the user, a third-party payment institute related to the geographical location.
 Chandoor (US 2013/0346173 A1) teaches  identifying, by the server and based on the identity information of the user, a corresponding account of the user different from the payment account, the corresponding account incompatible with the third-party payment institute.
 Additionally, none of the prior art of record either individually or in combination teaches or suggests the claim limitations. Specifically, in page 15 of the Appeal Brief (03/21/2022), the Appellant asserted that “[s]econd, the Examiner failed to show a reasonable motivation to modify and combine the different embodiments of Ortiz . . . . However, although the interface in Ortiz is named XML gateway, Ortiz does not teach how xml is utilized in the function of the gateway” & “Dhulipalla and Chandoor do not cure the deficiencies of Ortiz.” The Examiner tended to agree with the Brief in which the motivation to combine is not overly apparent. Hence, the independent claims would overcome the current 103 rejections because it is not obvious to establish a Prima Facie case rejections. Therefore, the Applicant’s arguments are persuasive, and claims 1, 4-6, 8, 11-13, 15, 18-20 are deemed to be allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to transaction with unique identifiers are listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/23/2022